

Exhibit 10.26
FREEPORT-McMoRAN COPPER & GOLD
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
PREAMBLE


Freeport-McMoRan Copper & Gold Inc., a corporation organized and existing under
the laws of the State of Louisiana ("Employer"), acting through the Corporate
Personnel Committee of the Board of Directors, pursuant to the authority
delegated to it regarding executive compensation, and desiring to adopt a
"top-hat plan" to provide for the payment of pension benefits to two
highly-compensated executive management employees, hereby adopts the
Freeport-McMoRan Copper & Gold Supplemental Executive Retirement Plan effective
on date of execution of this Plan document.


ARTICLE 1
PURPOSE OF THE PLAN


The Employer intends and desires by the adoption of this Plan to recognize the
value to the Employer of past and present services of its two senior executives,
and to encourage their continued service with the Employer by making provisions
for their future retirement security.


ARTICLE 2
ADMINISTRATION


The Corporate Personnel Committee of the Board of Directors of the Employer
shall be the Plan Administrator. The Plan Administrator shall have full power
and authority to interpret, construe and administer this Plan, and its
interpretations and constructions hereof and actions hereunder, including the
timing, form, amount or receipt of any payment to be made hereunder, within the
scope of its authority, shall be binding and conclusive on all persons for all
purposes. No individual member of the Corporate Personnel Committee shall be
liable to any person in connection with the interpretation or administration of
the Plan, and the Employer shall indemnify each member of the Corporate
Personnel Committee for any liability that the member might incur, except that a
member of the Corporate Personnel Committee shall be responsible for the
consequences of his or her own willful misconduct or bad faith. The Plan
Administrator may delegate its responsibilities hereunder to one or more
employees of the Employer, but no person shall participate in any action or
determination regarding his or her own benefits hereunder.


ARTICLE 3
DEFINITIONS


1.  A form of benefit is Actuarially Equivalent to another when the conversion
is made using the mortality table described at Revenue Ruling 2001-62 and a 6%
interest rate.
 
2.  A Participant’s Beneficiary is the person designated by the Participant, on
a Participant Election Form provided by the Plan Administrator, to receive the
benefit payable upon the death of the Participant. If more than one Beneficiary
is named they shall share proportionately. If no Beneficiary is named the
Beneficiary shall be the Participant’s estate.
 
3.  Code means the Internal Revenue Code of 1986, as amended.
 
4.  Compensation for a year means base pay for the year plus any annual
incentive bonuses applicable to that year, whether or not deferred, but taking
into account a year's bonuses only up to 200% of base pay for the year to which
the bonuses apply. Long-term incentive payments and other extraordinary
compensation are excluded.
 
5.  Credited Service means the period of the Participant's current employment,
but not counting any time prior to July 1, 1981.
 
6.  Employer means Freeport-McMoRan Copper & Gold Inc. and its predecessor
companies.
 
7.  Final Average Pay means a Participant=s highest average compensation for any
3 years (not necessarily consecutive) during the 5 years immediately preceding
the earlier of the Participant=s Termination of Employment or his completion of
25 years of Credited Service.
 
8.  Life Annuity means a monthly annuity payable to the Participant for his life
only.
 
9.  Joint-and-100%-Survivor Annuity means a monthly benefit payable to the
Participant commencing the first day of the month following the Participant=s
Termination of Employment, continuing until the month of the Participant's
death, and continuing thereafter in the same amount to the Participant's Spouse,
if she survives him, continuing until the month of the Spouse's death.
 
10.  Monthly Annuity means a hypothetical Joint-and-100% Survivor Annuity
payable to the Participant and a surviving spouse who is 2 years younger than
the Participant.
 
11.  Other Pension Plan means each defined-benefit or defined-contribution plan
(whether qualified under the Code or not) sponsored by the Employer, by FM
Services Company, by McMoRan Exploration Co., or by any predecessor employer
(including Freeport-McMoRan Inc.) or any employer in the controlled group for
U.S. income-tax purposes with any such employer.
 
12.  Participant means each of James R. Moffett and Richard C. Adkerson.
 
13.  Participant Election Form means the form provided by the Plan Administrator
on which a Participant can elect the form of his benefit and who will receive
any death benefit.
 
14.  Plan means the Supplemental Executive Retirement Plan set forth in this
document, as it may be amended.
 
15.  Plan Administrator means the Corporate Personnel Committee of the Board of
Directors of the Employer. Communications to the Plan Administrator shall be
addressed to the Chairman of the Corporate Personnel Committee, Freeport-McMoRan
Copper & Gold Inc., 1615 Poydras street, New Orleans, Louisiana 70112.
 
16.  Termination of Employment means the termination of the employment of a
Participant with the Employer (or an affiliate) in the absence of a qualifying
transfer of employment. A qualifying transfer of employment occurs when the
Participant transfers from the Employer (or an affiliate) to an affiliate of the
Employer, and the Plan Administrator determines that employment by the affiliate
is to be treated the same as employment by the Employer.
 
ARTICLE 4
NORMAL RETIREMENT BENEFIT


1.  Upon the Termination of Employment of a Participant on or after his 65th
birthday, the Participant shall be entitled to a Normal Retirement Benefit.
 
2.  The Normal Retirement Benefit shall be a Monthly Annuity equal to the
difference between X and Y, where
 
X equals 2% of the Participants' Final Average Pay, multiplied by years of
Credited Service after June 30, 1981, up to 25 years; and
 
Y equals the total Monthly Annuity provided to the Participant under all Other
Pension Plans, using the principles set forth in Paragraph 3, below, to
determine the amount of the offset in each case.
 
3.  The following methods shall be used in determining the amount of the benefit
under an Other Pension Plan to offset against the Monthly Annuity.
 
a. If the benefit paid under an Other Pension Plan is in the form of a lump sum
or a different form of annuity than the Monthly Annuity, the offset shall be the
Monthly Annuity that is Actuarially Equivalent to the benefit.
 
b. If the benefit under an Other Pension Plan is paid in the form of a lump sum
prior to the Participant's Termination of Employment, the lump sum shall be
increased by interest at the rate of 6.75% per annum, compounded annually, from
the date of its payment to the date of the Termination of Employment, prior to
determining the Monthly Annuity that is Actuarially Equivalent to the lump-sum
benefit.
 
c. If a benefit paid under an Other Pension Plan is paid or commences later than
the benefit under the Plan, the value of the benefit (as determined under the
terms of the Other Pension Plan) as of the date of the Participant's Termination
of Employment shall be the starting point for determining the offset amount.
 
4.  On a Participant Election Form a Participant shall elect to receive as his
benefit either (a) a Joint-and-100%-Survivor Annuity for the Participant and his
spouse, or (b) a Life Only Annuity, or (c) a lump-sum benefit. Each benefit
shall be Actuarially Equivalent to the Monthly Annuity determined under
Paragraph 2 of this Article 4.
 
5.  Any new election of the form of benefit must be made by the Participant at
least 12 months prior to the Participant's Termination of Employment, by
delivering a completed Participant Election Form to the Plan Administrator. Any
new Participant Election Form that is received by the Plan Administrator less
than 12 months prior to the Termination of Employment shall be ineffective. As
the one exception to this rule, if the Participant has elected a
Joint-and-100%-Survivor Annuity as the form of benefit, and the spouse who would
have been the joint annuitant dies before the Participant's Termination of
Employment, the Participant may execute a new Participant Election Form within
30 days following the spouse's death. If he makes no new election he will be
deemed to have elected the lump-sum form of benefit.
 
6.  A Participant's lump-sum benefit shall be paid within 90 days following the
Participant's Termination of Employment. The starting date for an annuity form
of benefit shall be the first day of the month next following the Participant's
Termination of Employment.
 
7.  If a Participant's Termination of Employment occurs after he has completed
25 years of Credited Service, the Participant's net benefit shall be determined
under Paragraph 2 as if his Termination of Employment occurred on January 1 of
the year in which he completes his 25th year of Credited Service, and the
benefit payable upon his actual Termination of Employment shall be Actuarially
Equivalent to the benefit determined upon the January 1 of the year in which he
completes 25 years of Credited Service.
 
ARTICLE 5
OTHER PARTICIPANT BENEFITS


1.  A Participant whose Termination of Employment occurs prior to his 65th
birthday is entitled to an Early Retirement Benefit. The amount of the Monthly
Annuity shall be determined in the same manner as for a Normal Retirement
Benefit, except that the value of X at Paragraph 2 of Article 4 is reduced by
1/4 of 1% for each month (or part of a month) that the commencement of the
benefit precedes the Participant's 65th birthday.
 
2.  If a Participant in the Plan has a Termination of Employment and is
subsequently re-employed, the new period of employment shall not affect the
payment of the benefit, nor shall it affect the amount of the benefit.
 
ARTICLE 6
DEATH


If a Participant should die before his Termination of Employment, a death
benefit shall be paid in a lump sum to his Beneficiary. The death benefit shall
be equal to the amount that would have been paid to the Participant if his
Termination of Employment had occurred on the date of his death and he had
elected a lump-sum benefit.
 
ARTICLE 7
AMENDMENT AND DISCONTINUANCE


1.  The Employer expects to continue this Plan indefinitely but reserves the
right, acting through the Plan Administrator, to amend or discontinue the Plan,
provided, however, that the benefit promised to a Participant can be affected
without the Participant=s consent only as set forth below.
 
2.  No amendment can reduce the Participant's benefit below what the Participant
would have been entitled to receive if his Termination of Employment had
occurred on the day when the amendment is adopted.
 
3.  If the Plan Administrator should discontinue this Plan, the Employer shall
be obligated to pay all benefits that are already due as the result of a
Termination of Employment.
 
4.  In the event of the discontinuance of the Plan, the benefit of each
Participant who has not had a Termination of Employment shall be no less than
the benefit that is Actuarially Equivalent to the Monthly Annuity determined as
if the Participant had had a Termination of Employment on the date when the Plan
is discontinued (the "discontinuance date"). The Employer can decide to pay the
Participant's benefit when it would otherwise become due under the terms of
Articles 4, 5 and 6, above, or may accelerate the payment, and may require
payment in a lump sum.
 
ARTICLE 8
RESTRICTIONS ON ASSIGNMENT


The interest of a Participant or Beneficiary may not be sold, transferred,
assigned, or encumbered in any manner, either voluntarily or involuntarily.
Neither shall the benefits hereunder be liable for or subject to the claims of
the creditors of any person to whom such benefits or funds are payable, except
that (i) no amount shall be payable hereunder until and unless any and all
amounts representing debts or other obligations owed to the Employer or any
affiliate of the Employer by the Participant with respect to whom such amounts
would otherwise be payable shall have been fully paid and satisfied, and (ii) no
amounts shall be payable hereunder to any Participant (or Beneficiary) if the
Participant breaches any of the terms of the Participant=s employment agreement
with the Employer governing nondisclosure, noncompetition, or proprietary
rights.


ARTICLE 9
NATURE OF AGREEMENT


Participants and Beneficiaries under this Plan have only an unsecured right to
receive benefits from the Employer as general creditors of the Employer. The
Plan constitutes a mere promise to make payments in the future. Employer may set
aside funds, in a trust or otherwise, for the purpose of satisfying its
obligations under the Plan. The setting aside of amounts by the Employer with
which to discharge its obligations hereunder shall not create any security for
the payment of Plan benefits. Any and all funds so set aside shall remain
subject to the claims of the general creditors of the Employer, present and
future. This provision shall not require the Employer to set aside any funds,
but the Employer may set aside such funds if it chooses to do so.


ARTICLE 10
CLAIMS PROCEDURE


A claim for benefits must be submitted in writing to the Plan Administrator. If
a claim is wholly or partially denied, a notice of the decision will be
furnished to the claimant not later than 90 days after receipt of the claim by
the Plan Administrator. The notice will include the reason or reasons for the
denial. The claimant will be informed if additional information is needed in
order to properly evaluate the claim.


The applicant will have 60 days within which to appeal a denied claim in writing
to the Plan Administrator. The applicant (who may act at each stage act through
a duly-authorized representative) should include in his written appeal the
following information: a list of the findings in the claim denial that he
chooses to contest; his position on each issue; any additional facts that he
believes support his position; and any legal or other arguments he believes
support his position. Upon request, the claimant will be given reasonable access
to, and copies of, all documents and information relevant to the claim for
benefits, at no charge.


Upon receipt of an appeal, the Plan Administrator will consider all items
submitted by the claimant, regardless of whether such information was submitted
or considered in the initial benefit determination. No deference will be
afforded to the initial determination. The decision on review will be rendered
as promptly as is feasible, but not later than 60 days after the receipt of a
request for review unless the Plan Administrator, in its sole discretion,
determines that special circumstances require an extension of time for
processing, in which case a decision will be rendered as promptly as is
feasible, but not later than 120 days after receipt of a request for review, and
the claimant will be notified of the delay before the end of the initial 60-day
period.


In the event of a decision to deny the claim, in whole or in part, the Plan
Administrator's decision will contain: (1) specific reasons for the decision,
written in a clear and simple manner; (2) specific references to the pertinent
plan provisions on which the decision is based; (3) a statement that the
claimant may request, at no charge, reasonable access to and copies of all
documents, records and other information relevant to the claim for benefits; and
(4) a description of the claimant's further rights to pursue his claim.


If the claimant wishes to contest the Plan Administrator’s decision on appeal,
the claimant and the Plan Administrator may enter into voluntary binding
arbitration to resolve the dispute. Alternatively, the Participant may bring a
civil action for recovery of benefits, pursuant to Section 502(a) of ERISA. No
legal action for recovery of benefits may be commenced before the claimant has
exhausted the claims review procedure described above.


ARTICLE 11
MISCELLANEOUS


1.  If the Employer, through a mistake of law or fact, pays to a Participant or
other person a Plan benefit that the recipient is not entitled to, the recipient
shall repay the mistaken amount to the Employer. The Employer may offset the
future benefits of any recipient who refuses to return an erroneous payment, in
addition to pursuing other remedies provided by law.
 
2.  Nothing contained herein shall be construed as conferring upon any
Participant the right to continue in the employ of the Employer in any capacity.
 
3.  The Plan shall be binding upon and inure to the benefit of the Employer, its
successors and assigns and each Participant and his or her heirs, executors,
administrators and legal representatives.
 
4.  The Plan shall be construed in accordance with and governed by the laws of
the State of Louisiana, except to the extent that the Plan is governed by the
Employee Retirement Income Security Act of 1974 (AERISA@). It is the Employer's
intent that the Plan shall be exempt from ERISA's provisions to the maximum
extent permitted by law. The Plan is intended to be unfunded for federal income
tax purposes and for the purposes of Title I of ERISA, and is intended to
provide a pension benefit only for a select group of executive management or
highly compensated employees, so as to be exempt from Parts 2, 3 and 4 of Title
I of ERISA, pursuant to Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.
 
5.  The ERISA plan number of the Plan is 0___. The EIN and address of the
Employer are: Freeport-McMoRan Copper & Gold Inc, 74-2480931, 1615 Poydras
Street, New Orleans, LA 70112.
 
6.  This Plan document, and any amendment hereto, shall also serve as the Plan=s
Summary Plan Description. A copy of this Plan document and each amendment hereto
shall be provided to each Participant.
 

Executed this 26th day of February, 2004.
 


WITNESSES:
FREEPORT-McMoRAN COPPER AND GOLD INC.



/s/ Judy Witterich
By: The Corporate Personnel Committee

of the Board of Directors

 
/s/ Annie Gandy         By:/s/ H. Devon Graham, Jr.
             H. Devon Graham, Jr., Chairman

